The Judge

charged the jury that the rule that a man had a right to do what he pleased with his property, was subject to many qualifications, and one of those was contained in the 26th section of the act of 1831, to abolish imprisonment for debt, which enacted that any person who should remove off of his property out of any county, with intent to prevent the same from being levied on by an execution, should, be deemed guilty of a misdemeanor.
It being undisputed that the horse had been removed out of the county of Erie, by the defendant, if the jury should be convinced that that had been done for the purpose of preventing its being levied on by any execution, they would find him guilty.
He was convicted, and when brought up for sentence he pleaded, as his excuse, that he did not know there was such a law; he had thought it was a free country when he came to it, but he didn’t think there was much freedom in it with such laws.